Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-24 are allowed.
The following is an examiner' s statement of reasons for allowance:   
The art of record, alone or in combination does not disclose the real estate management system as claimed. Specifically, Camargo, alone or in combination, does not disclose or make obvious the newly added configuration, in combination with the rest of the claim, "the external  access control unit is configured to permit the service provider side device and the real estate manager side device to access the internal imaging unit only when a user is authenticated as the tenant by the authentication unit and the user operates the external access control unit to permit the service provider side device and the real estate manager side device to access the internal imaging unit." In the present invention, the access to the internal imaging unit is permitted only when (1) a user is authenticated as the tenant on the basis of real-estate deed data and (2) the user operates the external access control unit to permit the service provider side device and the real estate manager side device to access the internal imaging unit. Namely, both (1) and (2) should be satisfied. This is  because the access to the internal imaging unit is permitted in a state that the user lives in the real estate properties, for example. In Camargo, although the property manager controls the access to the rental property, the  property manager of Camargo is not the tenant authenticated on the basis of real-estate deed data. Furthermore, the property manager of Camargo does not operate the external access control unit to access the internal imaging unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Amendment to claims 9-16 are acknowledge. The amendments submitted overcome the previously presented 35 USC 101. The rejection has bee withdrawn. 
Applicant’s arguments, see Remarks, filed 08/25/2022, with respect to 35 USC 101 and 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-26 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brophy (US 2021/0407023) This disclosure application relates generally to rental property management technology.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689